Citation Nr: 1643224	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent prior to December 1, 2014, and 40 percent therefrom for service-connected degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected DDD of the lumbar spine.

3. Entitlement to a total rating based on individual unemployability (TDIU).

4. Entitlement to service connection for spinal stenosis to include as secondary to service-connected DDD of the lumbar spine.

5. Entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B., the Veteran's husband


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2011.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in April 2014.  Such development was undertaken and the case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following development instructed by the Board remand, the RO granted an increase in the evaluation for the Veteran's service-connected DDD of the lumbar spine to 40 percent, effective December 1, 2014.  Since this grant did not constitute a full grant of the benefit sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for a neurological disorder of the lower extremities, claimed as peripheral neuropathy, to include as secondary to service-connected DDD of the lumbar spine, was also remanded in April 2014. Subsequently, the RO granted service connection for radiculopathy of the left and right lower extremities, each evaluated as 20 percent disabling, effective December 1, 2014.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  Id.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In a March 2016 decision, the RO denied service connection for cervical spine DDD.  In an August 2016 appellate brief presentation, the Veteran's representation discussed this matter and why service connection should be established.  If the Veteran wishes to initiate appellate review of this matter, she must file a properly completed VA Form 21-0958, Notice of Disagreement, as she was advised in the March 2016 notification letter sent to her.

The issues of entitlement to service connection for spinal stenosis to include as secondary to service-connected DDD of the lumbar spine, entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine, and TDIU prior to November 7, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1. Prior to December 1, 2014, the Veteran's DDD of the lumbar spine did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. As of December 1, 2014, the evidence does not show that the Veteran's service-connected DDD of the lumbar spine manifests any unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

3. The Veteran's current symptomatology of pain and limitation of motion in the hips has been attributed to the Veteran's service-connected radiculopathy of the right and left lower extremity as secondary to the service-connected DDD of the lumbar spine. 

4. The most probative and competent medical evidence does not reveal a current diagnosis of bilateral hip disability that was either caused by, or related to active military service.

5. The evidence of record favors a finding that from November 7, 2014, the Veteran's service-connected disabilities are of such severity that they preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to December 1, 2014, the criteria for a rating in excess of 10 percent DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2015).

2. From December 1, 2014, the criteria for a disability rating in excess of 40 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243  (2015).

3. The criteria for establishing entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for TDIU have been met from November 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in September 2009.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

The Board also concludes VA's duty to assist has been satisfied as to the issues decided herein.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file.  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in January 2010, December 2014, and March 2015.  The findings of the VA examiners involved review of the claims file and a thorough examination of the Veteran and the medical opinions were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives as to the issues decided herein.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board notes that the VA Appeals Management Center (AMC) obtained the records outlined in the April 2014 remand instructions and the appropriate VA examination.  Based on the foregoing, the Board finds that the VA AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board, thus, concludes that there are no additional records outstanding with respect to the claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims decided herein such that the essential fairness of the adjudication is not affected.


II. The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Disability Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5237 (2015).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R.    § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Turning to the evidence of record, the Veteran was afforded a VA examination in February 2010 where the range of motion of the lumbar spine was flexion at 90 degrees and extension, left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were at 30 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  An x-ray of the Veteran's low back revealed the height and alignment to be well-maintained, intervertebral discs revealed mild DDD at the L2-S1.  There was no evidence of spondylolysis or focal osseous lesions.  The examination revealed the Veteran had incapacitating episodes due to intervertebral disc syndrome (IVDS).  She was not currently employed but not retired.  The Veteran's cervical and lumbar degenerative joint disease with lumbar spinal stenosis was without clinical or radiographic evidence of radiculopathy.  

Pursuant to the April 2014 Board remand, the Veteran was afforded a new VA examination where a diagnosis of IVDS and DDD was confirmed.  She reported experiencing pain and numbness in both legs.  She reported that flare-ups impacted the function of the thoracolumbar spine and experiencing functional loss or functional impairment of the thoracolumbar spine.  She further reported an inability to perform prolonged standing, sitting, walking, or any repetitive bending, stooping, or lifting.  Range of motion testing revealed forward flexion at 30 degrees; extension, right lateral flexion, and left lateral flexion at 10 degrees; and bilateral lateral rotation at 15 degrees.  The Veteran had bilateral lumbar paravertebral tenderness and spasm.  She was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The VA examiner was unable to determine without speculation due to insufficient medical evidence whether the examination supports or contradicts the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported daily, severe flare-ups lasting several hours.  The Veteran had guarding or muscle spasms of the thoracolumbar spine.  The muscle spasms resulted in abnormal gait or abnormal spinal contour.  The Veteran also had localized tenderness but it did not result in abnormal gait or abnormal spinal contour. 

Muscle strength testing revealed active movement against some resistance in the bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran did not have muscle atrophy.  The deep tendon reflex was absent in the bilateral ankles.  The sensory examination was normal in the bilateral upper anterior thigh and thigh/knee.  The Veteran had decreased sensation in the bilateral lower leg/ankle and foot/toes.  The straight leg raising test was positive, bilaterally.  The Veteran had radiculopathy with moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the bilateral lower extremities.  There were no other signs or symptoms of radiculopathy.  The severity of the Veteran's radiculopathy was moderate, bilaterally.  There was no evidence of ankylosis of the spine.  There was no evidence of other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

The Veteran had IVDS where the Veteran's episodes of bed rest were a total duration of at least six weeks during the past 12 months.  There was no evidence the Veteran used an assistive device.  An x-ray of the lumbar spine revealed the intervertebral discs were grossly unremarkable and there was no significant focal disc herniation.  There was no significant canal or neural foraminal stenosis.  There was mild facet joint and ligamentous hypertrophy.  The Veteran was unable to perform duties requiring standing or walking, bending, stooping or lifting nor could the Veteran engage in duties requiring sitting in one position for more than a few minutes.  Therefore, due to the Veteran's back condition and medication required for the back condition, the VA examiner determined that the Veteran was unable to engage in active nor sedimentary employment.  

For the period of time on appeal prior to December 1, 2014, the Board finds there is no medical or lay evidence demonstrating that the Veteran's service-connected lumbar spine disability has demonstrated disability of the thoracolumbar spine where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted under the General Rating Formula for the period of time on appeal prior to December 1, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

For the period of time on appeal from December 1, 2014, to the present, there is no medical or lay evidence reflecting that the Veteran's service-connected lumbar spine disability manifests with favorable or unfavorable ankylosis of the lumbar spine or of the entire spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for the period of December 1, 2014, to the present.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the VA and private treatment records, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for either period of time on appeal.

Also, the Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  Although the record does reflect evidence of degenerative disc disease, a higher disability rating based on intervertebral disc syndrome under DC 5243 is not warranted.  In this regard, the Board acknowledges the Veteran's accounts of chronic back pain and the Veteran's lay statements that she experienced incapacitating episodes.  It was noted in the December 1, 2014, VA examination that she had at least six weeks of bed rest during the last 12 months.  However, the Board finds that the VA and private treatment records do not support doctor-prescribed bed rest due to incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, as the Veteran has described.  Therefore, the next higher rating of 60 percent for the service-connected low back disability is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

As noted above, Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes specifically describes incapacitating episodes as being a period of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.  Although the Veteran may voluntarily restrict her activities during flare-ups, that does not meet VA's definition of an incapacitating episode.  Therefore, as the Veteran has provided no medical evidence documenting physician-prescribed bedrest for her lumbar spine disability having a total duration of at least 4 weeks during a 12 month period prior to December 1, 2014, and 6 weeks during a 12 month period from December 1, 2014, the Board finds that an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (1).  Here, evidence of bowel and bladder dysfunction associated with the lumbar spine disability has not been shown.

The Board notes that, in a Decision Review Officer Decision in March 2016 decision, the Veteran was granted service connection for radiculopathy, bilateral lower extremities, and a 20 percent evaluation was assigned, effective December 1, 2014.  Therefore, as the Veteran is already being rated separately for her radiculopathy of the bilateral lower extremities, she did not submit a notice of disagreement (NOD) with regard to the evaluations assigned in the March 2016 decision, and she has not submitted a new claim indicating that she believes the currently assigned ratings are inaccurate, the Board finds that no further discussion is needed at this time with regard to these ratings. 

In summary, the Board concludes that the preponderance of the evidence is against the claim for increased ratings for the Veteran's service-connected degenerative joint and disc disease of the lumbar spine for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Fenderson, supra.

In addition, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Extraschedular Consideration 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected DDD of the lumbar spine are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In that regard, during the appellate time period the Veteran's lumbar spine disability symptoms are primarily pain, flare-ups, and limitation of motion.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the disability under Diagnostic Code 5243.  Thus, the Veteran's schedular ratings under this Diagnostic Code are adequate to fully compensate her for this disability.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that her lumbar spine disability combined with her other service-connected disabilities  results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.

Service Connection Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and, thus, such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for a bilateral hip disorder on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Veteran testified at the Board hearing that she has sustained a disability to her bilateral hips as secondary to her service-connected DDD of the lumbar spine.

The in-service treatment records are negative for report of, treatment for, or diagnosis of a bilateral hip disorder.  The Veteran's August 2001 separation examination was absent of a bilateral hip disorder.  

Post-service VA treatment records indicate the Veteran has complained of bilateral hip pain.  A limited range of motion in the hips was noted, secondary to the back condition.

In February 2010, the Veteran was afforded a VA examination where there was no objective evidence of pain with active motion on the bilateral hips.  There was also no objective evidence of pain following repetitive motion and no joint ankylosis.  An x-ray of the hip showed no evidence of fracture or dislocation, focal osseous lesion, or joint effusions or degenerative joint disease.  The VA examiner determined no abnormalities were identified.  Furthermore, the VA examiner opined the Veteran's claimed bilateral hip condition was not caused by or a result of the degenerative joint disease of the lumbar spine as there was no evidence of a bilateral hip condition. 

The Veteran underwent another VA examination in December 2014 where the VA examiner noted the Veteran had limited range of motion in the bilateral hips secondary to the back condition.  The Veteran had pain in both hips but had no known hip injury.  Upon examination, the VA examiner determined the Veteran's hip pain was most likely radicular pain from the back. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected DDD of the lumbar spine must be denied.

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran may have been treated for symptoms of a bilateral hip disorder following service.  However, there is no indication the Veteran had a bilateral hip disorder in service nor does she have a current diagnosis of such. Specifically, the February 2010 and December 2014 VA examiners both determined the Veteran did not have a separate diagnosed hip disability.  The Board notes that VA is not authorized to grant service connection for symptoms alone without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Moreover, the Veteran's symptoms of pain and limitation of motion in the bilateral hips have already been considered in the disability rating for her service-connected radiculopathy of the right and left lower extremity as secondary to the service-connected disability of DDD of the lumbar spine.  To assign a separate rating based on this same symptomatology would therefore violate the rule against pyramiding. See 38 C.F.R. § 4.14 (2015). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14  (2015).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's symptomatology of the bilateral hip disability has already been considered as a symptom of her service-connected radiculopathy of the right and left lower extremity as secondary to the service-connected disability of DDD of the lumbar spine and considered in the assigned disability ratings.  As such, to separately rate such symptoms as a bilateral hip disability, generally, would be duplicative and overlapping with the symptomatology of the Veteran's already service-connected disability.

The Board notes the only evidence of record in support of the Veteran's claim consists of her own lay statements.  The Board acknowledges the Veteran's contentions that she believes she has a bilateral hip disorder that is related to her military service.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Her assertions that she experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2013), as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of her disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer). 

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of a bilateral hip disorder.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that her service-connected disabilities preclude her from engaging in substantially gainful employment consistent with her education and occupational experience. 

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one disability rated at 60 percent, or one disability rated at 40 percent, the following are to be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system.  Id.  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for posttraumatic stress disorder with major depressive disorder at a 30 percent disability rating from August 2, 2010, and 70 percent from November 7, 2014; DDD of the lumbar spine at a 10 percent disability from January 1, 2002, and 40 percent from December 1, 2014; radiculopathy of the left lower extremity associated with DDD of the lumbar spine at 20 percent disability rating from December 1, 2014; radiculopathy of the right lower extremity associated with DDD of the lumbar spine at a 20 percent disability rating from December 1, 2014; bilateral Achilles tendonitis at a 10 percent disability rating from January 1, 2002 to November 7, 2014; bilateral plantar fasciitis at a 10 percent disability rating from January 1, 2002; hiatal hernia with gastroesophageal reflux disease (also claimed as vagotomy, antrectomy, and throat problems) at a 10 percent disability rating from January 1, 2002; right Achilles tendinitis at a 10 percent disability rating from November 7, 2014; left Achilles tendinitis at a 10 percent disability rating from November 7, 2014; degenerative joint disease (DJD) of the left hand (minor) at a noncompensable disability rating from January 1, 2002; DJD of the right hand (major) at a noncompensable rating from January 1, 2002; hallux valgus and DJD of the right great toe (claimed as broken toe) at a noncompensable rating from January 1, 2002; hallux valgus of the left great toe at a noncompensable rating from January 1, 2002; sinusitis at a noncompensable rating from January 1, 2002; fibrocystic breast disease (also claimed as biopsies) at a noncompensable rating from January 1, 2002; scar, removal of lipoma (claimed as right shoulder pain) at a noncompensable rating from January 1, 2002; and onychomycosis (claimed as deformed toenails) at a noncompensable rating from January 1, 2002.

The Veteran has had a combined disability rating of 30 percent from January 1, 2002; 50 percent from August 2, 2010; 80 percent from November 7, 2014; and 90 percent from December 1, 2014.

Therefore, as of November 7, 2014, the Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether her service-connected disabilities, either alone or in the aggregate, prevent her from securing or following a substantially gainful occupation. 

According to the December 2014 VA examination report, the Veteran has not worked since 2009 when she last worked operating a day care facility.  The Veteran had to stop working due to her back condition.  The VA examiner determined that the Veteran's low back condition renders her unemployable for active and sedimentary employment.  The VA examiner explained that due to the thoracolumbar spine disability, the Veteran is unable to "perform duties requiring standing or walking, bending, stooping or lifting nor can the [Veteran] engage in duties requiring sitting in one position for more than a few minutes.  Due to the [Veteran's] back condition and medications required for the back condition, [the Veteran] is unable to engage in active nor sedimentary [sic] employment."  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a) and the December 2014 VA examiner's determination regarding the effects of the Veteran's service-connected disabilities on her employability, the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities, when analyzed as a whole, prevent her from securing or following a substantially gainful occupation from November 7, 2014.  Accordingly, entitlement to TDIU is granted from November 7, 2014.

The period prior to November 7, 2014, will be addressed in the REMAND portion below.


ORDER

Entitlement to an increased disability rating in excess of 10 percent prior to December 1, 2014, for service-connected DDD of the lumbar spine is denied.    

Entitlement to an increased disability rating in excess of 40 percent from December 1, 2014, for service-connected DDD of the lumbar spine is denied.    

Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected DDD of the lumbar spine is denied.

Entitlement to TDIU from November 7, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Service connection for spinal stenosis to include as secondary to service-connected DDD of the lumbar spine

Typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

In this case, the February 2010 VA examiner determined that spinal stenosis is not caused by or a result of DJD of the lumbar spine as "I find no evidence of spinal stenosis.  Her current MRI states there is no evidence of stenosis specifically."  This included the spinal stenosis in the lumbar and cervical spine.

Furthermore, according to the December 2014 VA examination report, the VA examiner stated the "diagnosis of [l]umbar stenosis could not be confirmed from review of the available records.  Review of [Vanderbilt records] documents a problem of 'spinal stenosis' on the problem list of clinic visit dated [February 27, 2012] but does not specify the affected spinal region and no [imaging] studies documenting stenosis were found in [the available] medical records."

However, the Board notes that VA treatment records indicate the Veteran has a prior medical history of spinal stenosis, diagnosed in December 2008, when she fell down a flight of stairs while in Germany in 1986.  There is no indication the Veteran was diagnosed with spinal stenosis of the lumbar spine in December 2008 but that she was diagnosed with mild central canal stenosis at the C3-C4.

Given the circumstances of the Veteran's appeal, the Board finds that another attempt should be made to ascertain records diagnosing the Veteran with spinal stenosis of the lumbar spine.  She should be asked to provide information as to where and when she was diagnosed and these records should be obtained.  

In light of the Court's decision in Romanowsky, if newly obtained records indicate the Veteran has been diagnosed with spinal stenosis of the lumbar spine and as she has been diagnosed with spinal stenosis of the cervical spine, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed stenosis of the cervical and/or lumbar spine resolved prior to the filing of her claims in September 2009, and, if not, whether such disabilities are related to her military service, to include treatment for these disabilities.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Service connection for neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine

Furthermore, the Board finds that the issue of entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, is inextricably intertwined with the Veteran's claim for entitlement to service connection for spinal stenosis.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending development of the claim for entitlement to service connection for spinal stenosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

TDIU prior to November 7, 2014

The Board finds that this claim is also inextricably intertwined with the pending service connection claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the claim for TDIU prior to November 7, 2014, must be held in abeyance pending further development of the Veteran's other claims. 

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294   (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Request any post-service records, VA and private, pertaining to the claims remanded herein, to include records which indicate a diagnosis of spinal stenosis.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, the Veteran should be afforded appropriate VA examination(s) to determine the nature and etiology of any diagnosed spinal stenosis.  The Veteran's claims folder must be made available to the examiner in connection with the examination.

a. Identify any current spinal stenosis disability, cervical and/or lumbar spine.

b. If such disability is not identified, render an opinion as to when the spinal stenosis disability resolved, in particular if it resolved prior to September 2009 when the Veteran filed her claim for VA benefits.  Please discuss the Veteran's post-service medical records and her lay statements.

c. If spinal stenosis of the cervical and/or lumbar spine is identified at any time during the course of the appeal period (from September 2009), provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include as secondary to (caused or aggravated by the) service-connected DDD of the lumbar spine.

d. If spinal stenosis of the cervical and/or lumbar spine is diagnosed during the appeal period and at least as likely as not was of service onset or was caused or aggravated by the service-connected DDD of the lumbar spine, the examiner should comment on functional impairment thereof for the period prior to November 7, 2014.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the prior VA examination findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the foregoing, review the development undertaken to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


